 



AMENDMENT NO. 2 TO CREDIT AGREEMENT
     THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT (the “Amendment”) is dated as of
July 27, 2005, by and between SS&C TECHNOLOGIES, INC., a Delaware corporation
(the “Borrower”) and BANK OF AMERICA, N.A., successor by merger to Fleet
National Bank, a national banking association organized and existing under the
laws of the United States of America (the “Lender”).
     This Amendment amends that certain Credit Agreement, dated as of April 13,
2005, between the Borrower and Lender, as amended by Amendment No. 1 to Credit
Agreement dated as of May 27, 2005 (the “Credit Agreement”). Capitalized terms
used herein without definition are used with the meanings given them in the
Credit Agreement.
     WHEREAS, Borrower has informed Lender that it will enter into certain
agreements involving The Carlyle Group which will result in a “Change of
Control” of the Borrower (the “Restructuring Agreements”).
     WHEREAS, Borrower has requested that Lender consent to its entering into
the Restructuring Agreements and waive any Event of Default that would result
from its entering into the Restructuring Agreements.
     WHEREAS, it is the agreement of Borrower and Lender that simultaneously
with, and as a part of the consummation of the transactions contemplated by the
Restructuring Agreements, Borrower will terminate the Commitment and refinance
all Obligations outstanding under the Credit Agreement with replacement debt
financing, which will include Lender (or an affiliate of Lender) as a
participant in all components of the replacement debt financing.
     WHEREAS, Borrower desires to amend the Credit Agreement to extend the date
for mandatory reduction of the Lender’s Commitment to extend Committed Loans to
Borrower from $75,000,000 to $50,000,000 from August 31, 2005, to January 31,
2006.
     WHEREAS, the Lender has agreed to such waiver and consent and such
amendment on the terms and conditions set forth below.
     NOW THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the parties hereby consent and agree as follows:
     1. Amendments. Section 1.01 of the Credit Agreement is hereby amended by
deleting the definition of “Reduction Date” in its entirety and inserting the
following in its place:
     “Reduction Date” means January 31, 2006.
     2. Consent and Waiver. Lender hereby consents to Borrower entering into the
Restructuring Agreements and waives any Event of Default that would exist under
the Credit Agreement by reason of Borrower entering into the Restructuring
Agreements. In the event the

 



--------------------------------------------------------------------------------



 



transactions contemplated by the Restructuring Agreements are consummated and
Borrower does not simultaneously repay all Obligations owing to Lender and
terminate the Commitment, Lender reserves all rights under the Credit Agreement
to declare an Event of Default at such time and exercise any remedies provided
under the Credit Agreement.
     3. Representations and Warranties. All representations, warranties and
covenants contained in, and schedules and exhibits attached to the Credit
Agreement are true and correct on and as of the date hereof, are incorporated
herein by reference and are hereby remade.
     4. Expenses. The Borrower shall pay all costs and expenses of Lender,
including reasonable attorneys’ fees incurred in connection with this Amendment.
     5. Binding Effect. This Amendment is binding upon the successors and
assigns of the parties.
     6. Effectiveness. As a condition precedent to the effectiveness of this
Agreement, the Borrower shall deliver to the Lender an original, a telecopy or a
.pdf file attachment of this Amendment executed by the Borrower.
     7. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.
     8. No Other Changes. Except as expressly provided in this Amendment, the
Credit Agreement shall remain in full force and effect. This Amendment shall be
governed by and construed and enforced in accordance with the laws of the State
of Connecticut (without regard to its conflict of law rules).
     9. Reaffirmation of Guaranty. By its execution and delivery of this
Amendment in the space provided below, OMR SYSTEMS CORPORATION, a New Jersey
corporation, (the “Guarantor”), hereby acknowledges the amendments to the Credit
Agreement set forth in this Amendment and reaffirms its obligations under that
certain Joint and Several Continuing Guaranty Agreement, dated as of April 13,
2005 by Guarantors in favor of Lender.
     10. Additional Guarantor. Borrower agrees to cause FINANCIAL MODELS COMPANY
LTD., a subsidiary of Borrower, to become a Guarantor by executing and
delivering to Lender (i) a Joinder Agreement and (ii) delivering those other
items required by Section 4.1(a)(iii) and (iv) of the Credit Agreement, in each
case not later than August 12, 2005.
[THE NEXT PAGE IS THE SIGNATURE PAGE]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and date first above written.

                      SS&C TECHNOLOGIES, INC.
 
           
 
      By:   /s/ William C. Stone
 
           
 
          Name: William C. Stone
 
          Title: Chairman and CEO
 
                    BANK OF AMERICA, N.A.
 
           
 
      By:   /s/ Timothy B. Curtin
 
           
 
          Name: Timothy B. Curtin
 
          Title: Senior Vice President ACKNOWLEDGED AND AGREED
     (as to Section 9 above)        
 
            OMR SYSTEMS CORPORATION        
 
           
By:
  /s/ Normand A. Boulanger        
 
           
 
  Name: Normand A. Boulanger        
 
  Title: President and COO        

3